PER CURIAM.
The appellant was tried by the court, convicted of larceny of an automobile, and sentenced to two years in prison.
Smith contends that except for his confession, there is insufficient evidence to sustain his conviction. He relies on Hodges v. State, Fla.1965, 176 So.2d 91, in which the Supreme Court of Florida held that a larceny conviction could not be sustained *338if “the fact that the crime of larceny had occurred could not be established by the other evidence introduced without the aid of the admission [of the defendant-appellant].” But the foregoing rule is of no avail to the appellant because the state’s evidence other than the confession established a prima facie case of larceny against the appellant and also proved beyond a reasonable doubt that he committed larceny. Therefore, the judgment of conviction must be affirmed. See Hodges v. State, above. Cf. Ortiz v. State, Fla.App.1968, 212 So.2d 57.
Affirmed.